DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/13/2021 has been entered.
 Response to Arguments
Applicant's arguments filed 4/13/2021 have been fully considered but they are not persuasive. Applicants argue that all of the concentrations in Maki’s Example 1 are outside the ranges recited in claim 1 and also argue that Maki’s ranges are so broad that one of ordinary skill in the art would not be motivated to optimize these ranges to arrive at the ranges recited in claim 1.
In response, examiner states that the argument is not persuasive because Maki’s ranges encompasses the claimed range and one of ordinary skill in the art would not have to optimize the ranges. 
Applicants seems to show unexpected results by comparing the Compositions 1-2 and 3-5 of the present specification by stating that the claimed ranges are “critical”.
In response, examiner states that the showing is not commensurate with the scope of the claimed invention, specifically the claimed entire range. 
In response, although the experiment provided in the pending Specification is appreciated, it does not amount to a proper showing of criticality. The standard for showing criticality is similar to that of showing unexpected results (see MPEP 716.02(d).II
A proper showing includes:
A description of precisely what was tested.  
A description of all of the test conditions.
a.            Test results, including: 
i.             The actual steps carried out, the materials employed, and the results obtained should be spelled out.  Nothing concerning the work relied upon should be left to conjecture.
ii.            The results of the test performed on the invention as claimed.
iii.           A showing of statistical and practical significance of the criticality. (i.e. several data points that confirm the test result was not just a statistical flier.) 
b.            An analysis of the test results, including:
i.             Conclusory statements.
ii.            The results must be due to the claimed features (including how the ranges for the components are established, in other words how the specifically claimed ranges provide the unexpected result), not to unclaimed features, including a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.

In this case, there is no description of how the test was performed, and no showing of all the test conditions.  Test results also did not provide this. There is no showing of statistical and practical significance of the criticality. (i.e. several data points that confirm the test result was not just a statistical flier.)  The results are not shown to be due to the claimed features (including how the ranges for the components are established, in other words how the specifically claimed ranges provide the unexpected result), not to unclaimed features, including a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maki et al (US 5,965,036) in view of Feng et al (US 2007/0051693).
Maki et al disclose a micro-etching solution comprises a cupric ion source, a cationic polymer compound having a molecular weight of at least 1000, in the amount of 0.000001 to 1.0% by weight (equates 0.01 ppm to 1000 ppm), preferably 0.00001 to 0.5% by weight (col. 1, lines 45-col.32), the composition also comprises an organic acid and a halide ion source (col. 2, lines 33-41).
Maki teaches the solution comprises 0.10 to 20 % halide ions donated from copper (i.e. cupric) chloride (col. 3, lines 14-33). Copper chloride consists of 52.737 % chloride ions and 47.263 % cupric ions. Given 0.10 to 20 % halide ions donated from copper chloride, there must also be 0.0896 to 17.924 % cupric ions present, to make up the remainder of the copper chloride in the solution.
Therefore, Maki provides 0.10 to 20 % halide ions and 0.0896 to 17.924 % cupric ions (by simple reduction). 
It is noted that the molecular weight of cupric ions are 63.55 g/mol; and the molecular weight of chloride ions are 35.45 g/mol.
This means Maki provides a molar concentration of about 0.0282 to 5.6 mol/L chloride ions and a molar concentration of about 0.0141 to 2.8 mol/L cupric ions, which 2.2 to 30 times of the molar concentration of the chloride ions that can be easily shows: 0.011 (.005 x 2.2) to 3 (0.1 x 30) mol/L cupric ions (i.e. 2.2 to 30 times the molar concentration of the chloride ions).
In the above teaching, Maki et al disclose no azole-containing component being used in the micro-etching solution, so it reads on the claimed limitation of the micro-etching agent is free from cupric complex of azoles”.
With regards to claim 1, Maki discloses that pH of the etching solution is maintained or controlled (col. 2, lines 22-28; and col.3, lines 31-36) but fails to explicitly disclose the pH of the etching solution is more than 1 and less than 5.
However, in the same field of endeavor, Feng et al disclose a microetching solution maintaining the pH of the solution at about 0.3 to 3.5 for the purpose of stabilizing the etching speed and ensuring homogeneous etching without unevenness [0039].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Feng et al’s teaching of maintaining the pH of the microetching solution into Maki’s teaching for stabilizing the etching speed and ensuring homogeneous etching without unevenness as taught by Feng et al.	
With regards to claim 3, Maki disclose above that the calculated molar concentration of about 0.0141 to 2.8 mol/L cupric ions, which encompasses the claimed range of 0.05 to 2 mol/L.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Trimen Concentration Calculator. Trimen: Concentration Calculator; published online at least by Apr. 19, 2021, at: of https://web.archive.org/web/20120419165349/http://www.trimen.pl/witek/calculators/stezenia.html

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457.  The examiner can normally be reached on M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/Primary Examiner, Art Unit 1713